Citation Nr: 1007954	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  09-00 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Legal entitlement to non-service connected death pension 
benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk




INTRODUCTION

The Veteran served in the Philippine Guerilla and Combination 
Service from January 1945 to September 1945. He died in 
August 2007. The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).

Additional evidence was received by the Board in February 
2010, without a waiver of RO consideration.  However, such 
evidence consists only of exact duplicates of medical reports 
already in the claims file when the RO last adjudicated the 
appeal.  Accordingly, the Board may proceed with appellate 
review at the present time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 2007; the death certificate 
listed the immediate cause of death as cardiorespiratory 
failure due to congestive heart failure, due to the 
underlying causes of cerebrovascular accident and 
hypertension.

2.  At the time of the Veteran's death, he was not service- 
connected for any disability.

3.  Competent evidence does not establish that the Veteran's 
death was causally related to active service.

4.  At the time of his death, the Veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death or so rated for a period of not less than 5 
years from the date of his discharge or other release from 
active duty.

5.  At the time of his death, the Veteran did not have a 
pending claim for VA benefits.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cause of the 
Veteran's death have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1310, 5103, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 
3.312 (2009).

2.  As the Veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
VA nonservice-connected death pension benefits has not been 
met.  38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41, 3.203 (2009).

3.  The appellant's claim for accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.1000(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefit will be assigned if service connection is awarded.  
Id. at 486.

In the context of a claim for Dependency & Indemnity 
Compensation (DIC) benefits, § 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a) 
compliant notice.

Here, the appellant was sent a notice letter in November 
2007, before the adverse decision on appeal, that provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  This communication 
failed to satisfy the requirements under Hupp.  However, a 
fully compliant notice was later issued in a November 2009 
communication, and the claim was thereafter readjudicated in 
April 2009.  Accordingly, any timing deficiency has here been 
appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 
2006). 

In the instant case, the appellant was never informed of how 
VA determines disability ratings and effective dates.  
However, as the instant decision denies the claims, no 
disability rating or effective date will be assigned.  
Accordingly, any absence of Dingess notice is moot.  
Therefore, no further development is required regarding the 
duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claims.  This duty includes assisting her 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Appellant's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  

Although an opinion was not obtained in connection with the 
appellant's claim for service connection for the cause of the 
Veteran's death, the Board finds that VA was not under an 
obligation to provide an opinion, as such is not necessary to 
make a decision on the claim.  Indeed, in the instant case, 
the record contains no competent evidence suggesting that the 
disability causing the Veteran's death became manifest in 
service or was related to service or to a service connected 
disability.  Accordingly, a VA opinion would not help 
substantiate the appellant's claim because the medical 
professional providing it would not have any appropriate 
documentation that could provide a basis for finding a 
relationship between the Veteran's death and his military 
service.  Thus, a VA examination is not necessary. See 38 
U.S.C.A. § 5103(A)(a), Dela Rosa v. Peake, 515 F.3d, 1319, 
1322 (Under § 5103A(a), the Secretary only needs to make 
reasonable efforts to assist a claimant in obtaining a 
medical opinion when such opinion is necessary to 
substantiate the claimant's claim for a benefit).

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Discussion

A.  Entitlement to Service Connection for the cause of the 
Veteran's Death.

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.

At the outset, the Board notes that service connection for 
cardiovascular-renal disease, including hypertension may be 
granted if manifest to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).  As the evidence of record fails to establish any 
clinical manifestations of cardiovascular related problems 
within the applicable time period, the criteria for 
presumptive service connection for cardiovascular-renal 
disease on the basis of a chronic disease have not been 
satisfied.

Based on the above, the Veteran's terminal congestive heart 
failure cannot be presumptively service-connected.  Moreover, 
as will be addressed below, there is no basis for concluding 
that the cardiorespiratory failure should be service-
connected on a direct basis.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Additionally, to establish service connection for the cause 
of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
the contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303(a), 3.312 
(2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the Veteran's death.  In this case, the Veteran died in 
August 2007.  The death certificate indicates that the 
immediate cause of death was cardiorespiratory failure due to 
congestive heart failure, cerebrovascular accident and 
hypertension.

It must be noted that the Veteran had no service-connected 
disabilities during his lifetime.  The available service 
records show no findings of any cardiovascular problems 
during the Veteran's period of service.  Additionally, the 
post-service medical evidence does not show any treatment or 
diagnosis referable to any cardiovascular problems until over 
six decades later, nor does the appellant indicate that the 
congestive heart failure, cerebrovascular accident and 
hypertension noted on the death certificate had been ongoing 
since service.  Thus, there is no continuity of 
cardiovascular symptomatology demonstrated either by the 
documented clinical records or the appellant's statements.  
Accordingly, there is no basis for finding that the terminal 
cardiorespiratory failure or underlying congestive heart 
failure, cerebrovascular accident or hypertension was 
causally related to the Veteran's service.  Moreover, there 
is no competent evidence of record suggesting a relationship 
between the cause of the Veteran's death and service. 

Again, the first post-service indication of a heart disorder 
is shown approximately 60 years after discharge. In this 
regard, the Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The appellant may believe that the Veteran's 
cardiorespiratory failure was due to his active service.  
However, the question of etiology involves complex medical 
issues which she, as a layperson, is not competent to 
address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In sum, there is no basis for a grant of service connection 
for the cause of the Veteran's death since there is no 
evidence that his death was caused by a disability for which 
service connection had been established at the time of death 
or for which service connection should have been established.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

B.  Non-Service Connected Death Pension Benefits

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a Veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.  Service in the Philippine Scouts under 
section 14 of Public Law 190, 79th Congress, (the Armed 
Forces Voluntary Recruitment Act of 1945, covering all 
enlistments and reenlistments of Philippine Scouts between 
October 6, 1945, and June 30, 1947) is qualifying service for 
compensation and dependency and indemnity compensation (DIC) 
benefits.  However, it is not qualifying service for 
nonservice-connected pension (to include death pension) 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b).

The service department has certified that the Veteran's sole 
military service consisted of service with the Philippine 
Guerillas from June 1943 to November 1945.  It is neither 
shown nor alleged that he had any additional active service.  
As such service is not qualifying for VA pension (to include 
death pension) benefits (see 38 C.F.R. § 3.40(b)), the Board 
finds that the appellant does not meet the basic legal 
requirements for entitlement to nonservice-connected death 
pension benefits.  

The law is dispositive in this matter; the appellant's claim 
must be denied as lacking legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

C.  Accrued Benefits

Accrued benefits are "periodic monetary benefits . . . 
authorized under law administered by [VA], to which a payee 
was entitled at his or her death under existing ratings for 
decisions or those based on evidence in the file at the date 
of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a); 38 C.F.R. 3.1000 (a) (as amended 71 Fed. Reg. 78368 
(effective Jan. 29, 2007)).  An "[a]pplication for accrued 
benefits must be filed within one year after the date of 
death."  38 C.F.R. § 3.1000 (c).  In the case at hand, the 
Veteran died in August 2007 and the appellant filed her claim 
in October 2007.  Therefore, the claim was timely filed.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, "for a surviving spouse to 
be entitled to accrued benefits, the Veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  

The Veteran had no claims for VA benefits pending at the time 
of his death.  Consequently, the appellant's derivative claim 
for accrued benefits must be denied as a matter of law.  See 
Jones, 136 F.3d .at 1299; Sabonis, 6 Vet. App. at 430. 


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Legal entitlement to non-service connected death pension 
benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


